Opinion by
Mr. Justice Fell,
The plaintiff purchased at the station of the defendant company in Gloucester, New Jersey, a ticket on which the following words were printed: “West Jersey and Seashore Railroad Company. Good for one passage from Gloucester to Philadelphia, Market street wharf.” The method of transportation was by railroad from Gloucester to the defendant’s station in Camden, thence by ferry across the Delaware river to Market street wharf, Philadelphia. The ticket was taken up by the conductor on the train. When the ferryboat reached the Philadelphia side of the river, it ran into a bulkhead and the plaintiff was injured.
*114The defendant offered no evidence at the trial but relied on two grounds of defense: (1) that the ticket sold by the defendant imposed no liability for the negligence of a connecting carrier, and there could be no recovery without evidence that the defendant operated the ferryboat; (2) that there was no affirmative evidence of negligence in operating the boat.
The ticket purchased by the plaintiff was a single ticket for the whole journey and there was nothing on its face to indicate-that any part of the transportation was to be by means of another carrier. It imported prima facie that the defendant owned or operated all the means of transportation between the points named on the ticket, and no question of the liability of a connecting carrier arose in the case. The plaintiff was a passenger injured through the means of transportation, and she might have rested her case on the proof of these facts, and relied on the presumption of negligence arising from them. She however produced testimony to show actual negligence and it is urged that this testimony rebutted the presumption and exonerated the defendant from 'blame. The substance of this testimony was that in order to avoid running into a tugboat which passed in front of the ferryboat, the latter was turned from its course down stream and brought nearly to a stop; that after this the pilot seemed to have lost control of the boat and in the effort to get back to the dock after the tugboat had passed he ran the ferryboat with great force into the bulkhead. Which boat had the right of way did not appear, but if we assume that the pilot of the ferryboat was not negligent in not sooner stopping or turning from his course, the emergency in which he was suddenly called to act had passed and the collision with the bulkhead occurred when he was trying to get back to his course. The question of his negligence was therefore for the jury.
The judgment is affirmed.